Opinion by
Judge Hines:
The judgment of the court below was reversed upon the supposition that the plea of former acquittal had been properly entered; but *541our attention is called to the fact that'the only record evidence of such a plea is the following order: “This day came the defendant and entered a plea of not guilty and former acquittal.” This is not sufficient, under Sec. 164 of the Criminal Code, to authorize the introduction of evidence to establish the fact of a former acquittal. A plea properly entered and sustained by evidence would entitle appellant, under the 'authority of Commonwealth v. Bright, 78 Ky. 238, to a reversal, but in the absence of a plea the evidence is incompetent and the judgment must be affirmed.

W. B. Smith, for appellant.


Hardin, for appellee.